Citation Nr: 0301011	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  96-47 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of 
frostbite of the hands and feet.

 
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from January 1951 to 
January 1953.

This appeal originally arose from a July 1995 rating 
action that denied service connection for a post-traumatic 
stress disorder (PTSD) and for residuals of frostbite of 
the hands and feet.  A Notice of Disagreement therewith 
was received in July 1996, and a Statement of the Case 
(SOC) was issued in August 1996.  A Substantive Appeal was 
received in October 1996.  In March 1998, the veteran 
testified at a hearing before the undersigned Member of 
the Board of Veterans Appeals (Board) in Washington, D.C.; 
a transcript of the hearing is of record.

In April 1998, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  A Supplemental SOC (SSOC) was issued in 
September 2002.

By rating action of September 2002, the RO granted service 
connection for PTSD.  This constitutes a full grant of the 
benefit sought on appeal with respect to this issue.


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. There is no competent evidence that the veteran had 
frostbite of the hands and feet in service, or that he 
currently has residuals thereof.



CONCLUSION OF LAW

The criteria for service connection for residuals of 
frostbite of the hands and feet are not met.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and 
its implementing regulations essentially eliminate the 
concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  They also include an 
enhanced duty on the part of the VA to notify a claimant 
of the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim for service 
connection for residuals of frostbite of the hands and 
feet has been accomplished.

In the July 1995 rating action, the August 1996 SOC, the 
September 2002 SSOC, and the April 1997, June and December 
1998, and March 2001 letters from the RO, the veteran (and 
his representative at the time) were notified of the law 
and regulations governing entitlement to the benefit he 
seeks, the evidence which would substantiate his claim, 
and the evidence that had been considered in connection 
with his appeal.  Thus, the Board finds that he has 
received sufficient notice of the information and evidence 
needed to support his claim, and been provided ample 
opportunity to submit information and evidence.  
Additionally, the Board notes that, in the aforementioned 
documents from 1995 to 2002, the RO variously and 
specifically informed the veteran what evidence the VA had 
retrieved and considered in his claims, what evidence he 
had to furnish, and what he had to do to obtain assistance 
from the VA in connection with his appeal.  In addition, 
the March 2001 RO letter specifically informed the veteran 
of the VCAA and its requirements; what the evidence had to 
show to establish entitlement to the benefit he sought; 
what evidence the VA had obtained to help with his claim; 
what information the RO still needed from the veteran; 
what he could do to help with his claim; when and where he 
should send the information or evidence; and where he 
could call if he had questions or needed assistance.  The 
RO also informed the veteran that the VA would make 
reasonable efforts to help him get evidence necessary to 
support his claim, such as medical records, if he gave the 
VA enough information about such records so that the VA 
could request them from the person or agency that had 
them.  The RO notified the veteran that the VA needed him 
to furnish the names and addresses of the medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and that the VA would 
request such records on his behalf if he signed a release 
authorizing the VA to request them.  Accordingly, the 
Board finds that the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will 
be obtained by the claimant and what evidence, if any, 
will be retrieved by the VA has been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the 
duties imposed by 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159).  

The Board also finds that all necessary development has 
been accomplished.  The RO, on its own initiative as well 
as pursuant to the April 1998 Board Remand, has made 
reasonable and appropriate efforts to assist the veteran 
in obtaining the evidence necessary to substantiate his 
claim.  Extensive medical records dating from 1998 to 2002 
from the VA medical facility where the veteran claimed to 
have received treatment for his hands and feet have been 
obtained by the RO and associated with the claims file.  
The veteran was afforded an opportunity for a Board 
hearing, and he presented testimony in March 1998.  
Significantly, the veteran has not identified, and the 
claims file does not otherwise indicate, any additional 
existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Thus, the Board finds that the duty to assist has been 
met. 

Under these circumstances, the Board finds that, at this 
juncture, adjudication of the claims for service 
connection for residuals of frostbite of the hands and 
feet, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.  Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Initially, the Board notes that the veteran has claimed 
that he was a Prisoner of War (POW) in service in Korea.  
Although his report of service discharge, DD Form 214, 
indicates service in Korea, the Board concludes that there 
is no evidence to officially verify that he was a POW.  
The record contains documentation of many efforts over the 
years by the RO, both on its own initiative and pursuant 
to the March 1998 Board Remand, to attempt to verify the 
veteran's claim for POW status by contacting the National 
Personnel Records Center (NPRC) and other appropriate 
records depositories, but all responses received were 
negative.  Inasmuch as the veteran's claimed POW status 
cannot be confirmed, he is not entitled to consideration 
of entitlement to service connection for organic residuals 
of frostbite under the provisions of 38 C.F.R. § 3.309(c).  
As will be explained below, such determination as to POW 
status is not controlling with respect to entitlement to 
the benefit sought, as there is also no evidence that the 
veteran currently has residuals of frostbite. 

In this case, many service medical records cannot be 
located, presumably having been destroyed in a fire years 
ago at the NPRC.  The RO has made several attempts to 
obtain pertinent records from alternate sources, and in 
this regard records from hospital admission cards created 
by the Office of the Surgeon General of the Department of 
the Army were searched.  This resulted in discovery of 
some medical information showing treatment of the veteran 
for tonsillitis and a common cold at a military medical 
facility in Maryland in February 1951, but it was 
completely negative for complaints, findings, or diagnoses 
of frostbite or any residuals thereof. 

Neither have any residuals of frostbite been diagnosed in 
the post-service years up to the present time.  Extensive 
VA medical records beginning in 1983 up to the present 
time document treatment of the veteran for diabetes that 
also affects his upper and lower extremities, but no such 
symptoms affecting the extremities have ever been 
medically attributed to residuals of frostbite.  To the 
contrary, the veteran gave a history of frostbite of the 
hands and feet on September 1993 VA examination, but the 
examining physician diagnosed insulin-dependent diabetes 
mellitus with peripheral paresthesias of the upper 
extremities and feet, with frostbite noted only by the 
veteran's history.  Numerous VA outpatient and hospital 
records, including podiatry clinical records, developed 
from 1998 to 2002 only confirm diabetes as the etiology of 
the veteran's continuing problems with his hands and feet, 
and on no occasion was any such problem attributed to 
frostbite or residuals thereof.     

After reviewing the entire evidence of record, the Board 
finds that service connection for residuals of frostbite 
of the hands and feet must be denied because of the 
absence of any evidence that the veteran ever had 
frostbite in service or residuals thereof diagnosed in the 
nearly 50 years post service.  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  In the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service or a service-connected disability), 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant 
case, service connection for residuals of frostbite of the 
hands and feet must be denied because the first essential 
criterion for a grant of service connection-evidence that 
the claimed disability currently exists-has not been met.  
Where, as here, there is no competent and objective 
evidence of a current disability, there is nothing upon 
which to predicate a grant of service connection.  Thus, 
the appeal must be denied.

In reaching its decision, the Board has considered the 
veteran's assertions.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical 
matter-such as whether he suffers from a current 
disability, or whether there is a medical relationship 
between a claimed disability and service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally 
not capable of opining on matters requiring medical 
knowledge).   

The Board also has considered the benefit-of-the-doubt 
doctrine in connection with this claim; however, as the 
competent medical evidence does not support, or is not in 
relative equipoise with respect to question of whether the 
veteran has, or every has had, the claimed condition, that 
doctrine is not for application in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).



ORDER

Service connection for residuals of frostbite of the hands 
and feet is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

